DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is being mailed to correct an error on behalf of the office. In the original action the incorrect set of claims were inadvertently examined. A new time period will start at the mailing of this action.

Priority
The applicant’s claim for foreign priority to application CN2017104447853.3 filed on China on June 14th, 2017 has been accepted. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed on May 23rd, 2019 has been considered by the examiner.


Translation Issues

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. An effort has been made by the examiner to point out U.S.C. 112 issues and objections that have been found. The applicant is advised that due to numerous errors, the examiner is unable to find all the errors given the time allotted to examine the instant application. 



Drawings
The drawings filed on April 23rd, 2019 are objected to under 37 CFR 1.83(a) for not showing or calling out the following claimed features:
Pressure sensor
Water collecting tank
Spring mount between the water collecting tank and screening vibration table 
Pusher mechanism details:
Hair brush 
Slide Rail
Drive belt
Servo motor
Pair of tension wheels
Driving wheel
First and second driven wheels

The solenoid as recited in claim 18

The drawings must show very feature of the invention specified in the claims. Therefore the features listed above or those features must be canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification


The applicant is advised that when priority to another application is claimed, the specification has to include a section entitled CROSS-REFERENCES TO RELATED APPLICATIONS as the first paragraph which outlines the related applications.  See 37 CFR 1.78 and MPEP § 211 et seq.  

Claim Objections
The claims are objected to for the following informalities:
Claim 11, L44-47: “the controller is connected to … and the controller is also connected to …” This language should be more concise. “the controller is connected to" instead of two separate lists. 
Claim 11, L46: “pusher mechanisms” should not be pluralized. Terminology must stay consistent throughout the claims
The preamble and first part of claim 20 should be rewritten to positively recite the testing system of claim 11. 
Claim 20, L9-12: should be rewritten as an actionable step such as “allowing soil particles and water to fall …”
Claim 20, L19-13 should be rewritten as actionable step such as “determining that the water inrush has stopped …”

Claim Interpretation
	The applicant is advised that when “configured to” is used followed by a recitation of function, the function recited does not have to be explicitly stated in the prior art as long as the prior art structure can perform that function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 11 is rendered indefinite for reciting 
“the collecting device (L6-7).” There is no antecedent basis for this limitation in the claim. 

“collecting and computing device (L7, 13, 41, etc.).” It is unclear what is being collected. 

“parameters are inputted into … (L15-18).” This is a method step. Although it gives the basis for how the computing device does the calculations, it is unclear whether infringement occurs when the claimed invention is made or when it is used. This phrasing is also present in claim 12, L2-4.

“in order of the mesh sizes (L26).” It is unclear what order of mesh sizes is being used.
 
The term vibration or vibratory is used to describe the screening device, the screening boxes and the table on which the drawer-type support sits (L20-21). It is unclear what part is actually being driven to cause the components to vibrate.

“small platform (L31, 33, 36 etc.)” The term “small” is a relative term that is not defined by the claim or specification and a person with ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term is also present multiple times in claim 13. 
 


Claim 13 is rendered indefinite for reciting “a hair brush” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hair brush” in claim 13 is used by the claim to mean “a broom” while the accepted meaning is “a brush for arranging or smoothing a person's hair.” The term is indefinite because the specification does not clearly redefine the term. Claim 13 is also rendered indefinite for reciting that the drive belt is “fixed 

Claim 14 is rendered indefinite for reciting “the actual requirement.” There is no antecedent basis for this limitation in the claim.

Claim 18 is rendered indefinite for reciting that the screening vibration table “comprises a solenoid.” It is unclear where the solenoid is or what it does.

Claim 20 is rendered indefinite for citing:
“and the specification (L5).” There is no antecedent basis for this limitation in the claim.
“lost substances (L9, 20).” It is unclear what the lost substances are. 
“with the pusher (L13).” There is no antecedent basis for this limitation in the claim. 

Claims 15-17 and 19 are rejected by virtue of their dependency on claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 11-12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amaravadi (US 20170312788), further in view of Pu et al. (CN 206194252), hereafter Pu, Costonis (US 20180045625) and Tsutsumi (US 20040016682).

With regards to claim 11, Amaravadi discloses a testing system (P0019, L1-3) for measuring the loss of particles in a water inrush process in real time comprising, a vibratory screening device (100) configured to screen soil particles lost in the water inrush process (P0021, L4-7); a water collecting device (P0026, L5-7) configured to collect the water flowing out in the water inrush process (P0021, L5-7), a conveying device (collection trough 105) configured to convey the screened soil particles (P0023, L7-10; P0025, L8-11); the vibratory screening device comprises three or more vibratory screening boxes (decks 101, 102, 103); each vibratory screening box is arranged with a soil particle outlet on a side surface (Fig. 1 not labeled separately but shown connected to inlet 106) and with a mesh screen mounted inside (P0021, L1-2), a border of the mesh screen intersects with the soil particle outlet (Fig 1.); the vibratory screening boxes are arranged from top to bottom where the holes in the mesh get progressively smaller (P0021, L7-13) and the bottommost vibratory screening box is arranged with a water outlet at the bottom of a side surface (P0026, L5-7); the water collecting device includes a water collecting tank (P0026, L5-7); the conveying device comprises a soil particle conveying channel (P0023, L7-10;), a pusher mechanism (squeegee member 200) , and a platform (P0029, L1-4, outlet 107); the soil particle outlet is connected to an inlet (106) end of the soil particle conveying channel, an outlet end of the soil particle conveying channel is connected to an inlet end of the platform (P0024, L2-3), and the pusher mechanism is configured to push the soil particles screened by the screening device (P0029, L1-2); 

Amaravadi does not disclose that the water collection tank is configured to measure the mass of water and transmit the measured mass of water to a data collecting and computing device; and includes a pressure sensor, wherein, the pressure sensor is disposed at the bottom of the of inside the water collecting tank.

Amaravadi and Pu do not disclose a weighing device the configured to measure the weight of the screened soil particles and transmit the measured weight of the soil particles to the data collecting and computing device; the data collecting and computing device is configured to control the operation of the testing system, wherein the collecting and computing device is configured to calculate a general law of distribution of particles in different particle sizes, proportions of loss of particles in different diameters and amount of water loss in each time interval according to a set of  inputted parameters, received mass of water and weight of soil particles; the weighing device comprises a particle collecting box, an electronic weigher, and a platform support; an outlet end of the platform is connected to one end of the particle collecting box, the particle collecting box is disposed on the electronic weigher, and the electronic weigher is disposed on the platform support; the data collecting and computing device comprises a controller and a computer storage device, the controller is configured to control the operation of the testing system, and the computer storage device is configured to store and calculate the data transmitted from the electronic weigher and the pressure sensor; the computer storage device is connected to the controller; the controller is connected to the electronic weigher, the screening vibration table, the pusher mechanism and the pressure sensor.

However Costonis discloses a weighing device (49) configured to measure the weight of the screened soil particles (P0042, L12-14) and transmit the measured weight of the soil particles (P0048, L19-21) to the data collecting and computing device (90); the data collecting and computing device is configured to control the operation of the testing system (P0052, L1-5), wherein the collecting and computing device is configured to calculate a general law of distribution of particles in different particle 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use add a weighing device as disclosed by Costonis to the device disclosed by Amaravadi, in order to determine the composition of the soil particles. It would also have been obvious to connect an outlet end of the platform is to one end of the particle collecting box, to ensure proper functioning of the device.

Amaravadi, Costonis and Pu do not disclose the vibratory screening device comprising a drawer-type support, and a screening vibration table; the three or more vibratory screening boxes disposed on the drawer-type support, the drawer-type support disposed on the screening vibration table, and the drawer-type support is provided with a water inlet on the top, wherein the screening vibration table is mounted on the water collecting tank via a spring;
However, Tsutsumi discloses a screen box (22) disposed on a drawer-type support (Fig. 1), wherein the drawer type support is disposed on a vibratory screening table (horizontal member 18 coupled to motor 24) wherein the drawer-type support includes a water inlet in the top (Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the support of the vibratory screen boxes as disclosed by Amaravadi, a drawer-type support as disclosed by Tsutsumi, in order to reduce the footprint of the device, thus reducing costs. 


With regards to claim 12, Amaravadi, Costonis, Pu and Tsutsumi disclose all the elements of claim 11 as outlined above. Amaravadi does not disclose wherein, the vibration frequency of the screening vibration table is controlled by the controller and the parameters that are inputted into the collecting and computing device include the mesh diameter of the mesh screens and the number of the mesh screens. 
However Costonis discloses, wherein, the vibration frequency of the screening vibration table is controlled by the controller (P0052, L9-14) and the parameters that are inputted into the collecting and computing device include the mesh diameter of the mesh screens and the number of the mesh screens (P0011, L1-3).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the controller disclosed by Costonis with the device as disclosed by Amaravadi, in order to increase operational efficiency. Additionally it would have been obvious to input the parameters required for the calculations to ensure the calculations are as accurate as possible.

With regards to claim 15, Amaravadi, Costonis, Pu and Tsutsumi disclose all the elements of claim 11 as outlined above. Amaravadi further discloses wherein, the bottom surface of the bottommost vibratory screening box is arranged at a certain inclination angle, and the lower end of the bottom surface is at the water outlet side, while the higher end of the bottom surface is away from the water outlet side (Fig 1).



With regards to claim 18, Amaravadi, Costonis, Pu and Tsutsumi disclose all the elements of claim 11 as outlined above. Amaravadi further discloses wherein the screening vibration table includes a motor (motion actuators 104).

With regards to claim 19, Amaravadi, Costonis, Pu and Tsutsumi disclose all the elements of claim 11 as outlined above. Amaravadi and Costonis do not directly disclose wherein the mesh screens, the conveying devices, and the weighing devices are arranged in one-to-one correspondence.
However, it is considered to be within the skill of a person with ordinary skill in the art before the effective filing date of the invention to duplicate the mesh screens, conveying device and the weighing device to allow for increased system capacity (MPEP 2144.04.IV.B). The motivation for the duplication would be to allow the device to measure each of the soil samples screened at each location in order to arrive at a true makeup of the screened material.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Amaravadi, further in view of Costonis and Pu.

With regards to claim 20, Amaravadi discloses a testing method (P0019, L1-3) for measuring the loss of particles in a water inrush process in real time comprising:  placing the apparatus of claim 11 below a water inrush spot (P0022, L1-2). 
Amaravadi does not directly disclose adjusting the number of required vibratory screening boxes and number of corresponding mesh screens. However, would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to adjust the number of device components 
Amaravadi does not disclose inputting the parameters, including the mesh diameter of the mesh screens and the quantity of the mesh screens, into the computer storage device connected via the controller. 
However Costonis discloses does inputting the parameters, including the mesh diameter of the mesh screens and the quantity of the mesh screens, into the computer storage device connected via the controller (P0011, L1-3). It would have been obvious to a person with ordinary sill in the art to input the parameters required for the calculations to ensure the calculations are as accurate as possible.

 Amaravadi further discloses allowing a mixture of soil particles and water to fall into the topmost vibratory screening box from the water inrush spot after water inrush starts and vibrating on the mesh screens continuously, so that soil particles in smaller particle diameter fall to the next mesh screen (P0022), and then pushing the soil particles left with the pusher mechanism into the corresponding conveying device (P0029, L1-2); pushing the soil particles at corresponding level with the pusher mechanism into the corresponding weighing device (P0029, L1-4).

Amaravadi does not disclose, recording the mass of the soil particles with the electronic weigher, and transmitting the data via the controller to the computer storage device; 
However Costonis discloses recording the mass of the soil particles with the electronic weigher (P0042, L12-14), and transmitting the data via the controller to the computer storage device (P0048, L19-21). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use add a weighing device as disclosed by Costonis to the device disclosed by Amaravadi, in order to determine the composition of the soil particles.


Amaravadi and Costonis do not disclose recording the mass of the water with the pressure sensor at the bottom of the water collecting tank, and transmitting the data to the computer storage device. 
However, Pu discloses that the water volume is weighed for analysis after a water inrush text (pg3, L23-25). Therefore it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a pressure sensor to measure the mass of the water and transmit that mass to data and a computing system in order to analyze the data, since using the mass of the water as a piece of data is known in the art (MPEP 2143.I.A). 

Amaravadi does not disclose stopping the flow of water and soil particle mixture into the topmost vibratory screening box and then calculating a general law of distribution of particles in different particle sizes, the proportion of loss of particles in different diameter, and the amount of water loss in each time interval, according to the mass data obtained with the electronic weigher and the water mass data obtained with the pressure sensor. 
However, Costonis discloses disclose stopping the flow of water and soil particle mixture into the topmost vibratory screening box and then calculating a general law of distribution of particles in different particle sizes, the proportion of loss of particles in different diameter, and the amount of water loss in each time interval, according to the mass data obtained with the electronic weigher and the water mass data obtained with the pressure sensor (P011, L1-3). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a weighing device as disclosed by Costonis to the device disclosed by Amaravadi, in order to determine the composition of the soil particles.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Amaravadi, Costonis, Pu and Tsutsumi  as applied to claim 11 above, and further in view of Downes et al. (US 1879135), hereafter Downes.


With regards to claim 13, Amaravadi, Costonis, Pu and Tsutsumi disclose all the elements of claim 11 as outlined above. Amaravadi further discloses wherein the pusher mechanism comprises a broom (squeegee 200), a slide rail (track 210), so that the broom reciprocates between the mesh screens and the platform; the pushing frequency of the pusher mechanism is controlled by the controller.
Amaravadi does not directly disclose a drive belt, a servo motor, a pair of tension wheels, a driving wheel, a first driven wheel and a second driven wheel; the slide rail is arranged along the mesh screen, the soil particle conveying channel, and the platform, the driving wheel is fixed to a tail end of the slide rail, the first driven wheel is fixed to the head end of the slide rail, the second driven wheel is fixed to the slide rail where the soil particle conveying channel meets the platform, the driving wheel is connected to the first driven wheel and the second driven wheel via the drive belt, and the servo motor is connected to the driving wheel via a coupling; the brush is slidably connected to the slide rail, one end of the drive belt is fixed to one of the pair of tension wheels, and the other end of the drive belt is fixed to the other one of the pair of tension wheels and the tension wheel is fixed to the broom. 
Downes discloses a mechanism with side rails (frame 21), belt drive (22-24) to move a scraper (25) (Figs. 1-3). Additionally Amaravadi discloses various mechanisms that could be used (P0032-P0038) and indicates that a person with ordinary skill in the art before the effective fling date of the invention could determine and use any suitable mechanism (P008, L1-4).Therefore it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the mechanism as disclosed by Downes to move the pusher mechanism as disclosed by Amaravadi.  Additionally, it would have been obvious to have the controller control the pushing mechanism to be able to adjust the frequency of the pusher mechanism in order to use the device for different materials.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Amaravadi, Costonis, Pu and Tsutsumi  as applied to claim 11 above, and further in view of Andersen (US 20150027932).

 
With regards to claim 14, Amaravadi, Costonis, Pu and Tsutsumi disclose all the elements of claim 11 as outlined above. Amaravadi does not directly disclose wherein, the soil particle conveying channel, the platform, and the mesh screen are hinged together, so that an inclination angle of the soil particle conveying channel can be adjusted.
However, Andersen discloses a discharge conveyor (156) with a set of hinges (166). Additionally Amaravadi discloses the use of a pneumatic actuation system to connect the vibratory screening boxes and the conveying channel, which allows the inclination angle of the conveying channel to be adjusted to increase the throughput of the device (P0024, L20-23). It would have been obvious to replace the pneumatic actuation system disclosed by Amaravadi with the hinge as disclosed by Andersen, in order to reduce costs. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amaravadi, Costonis, Pu and Tsutsumi  as applied to claim 11 above, and further in view of Adams et al. (US 6454099), hereafter Adams.

With regards to claim 17, Amaravadi, Costonis, Pu and Tsutsumi disclose all the elements of claim 11 as outlined above. Amaravadi, Costonis, Pu and Tsutsumi do not disclose wherein the mesh screens are made of stainless steel material, and the vibratory screening boxes are made of iron material 
However, Adams discloses wherein the mesh screens are made of stainless steel material, and the vibratory screening boxes are made of iron material (Col. 7, L43-49). It would have been obvious to make the mesh screens and vibratory screening boxes disclosed by Amaravadi in the materials disclosed by Adams to reduce wear on those components.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655